DETAILED ACTION
Claims 1-16 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/550214 filed on 8/25/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glasgow et al, US 2016/0165988 A1 (Glasgow). 

Regarding Claim 1, Glasgow discloses an abdominal measurement apparatus, comprising: 
a plurality of belts configured to be lengthened and shortened around respective portions of an abdomen (Glasgow [0080] – As shown in FIG. 11, each of the actuators 1102 may be coupled to a tensioning band 1104 that is positioned on the fit simulation garment 1002 such that the tensioning band 1104 spans an area of the body of the human user 106); 
a plurality of tensioning mechanisms respectively coupled to the plurality of belts and configured to maintain substantially constant tensions in the plurality of belts around the respective portions of the abdomen (Glasgow [0081] – A tensioning band 1104 may form a circumference (e.g., in a unit of length) around an axis of the body of the human user 106 such as the arm, leg, chest, neck, or waist. Following this example, each of the actuators 1102 may comprise a motorized spool, and each of the tensioning bands 1104 may be wound around the spool. In this way, the actuators 1102 acts to increase or decrease the length of the tensioning bands 1104, thereby causing portions of the fit simulation garment 1002 to constrict or expand thus simulating the tightness (or looseness) of corresponding portions of the garment 114 on the human user 106); and 
a plurality of measurement devices respectively coupled to the plurality of belts and configured to provide indications of lengths of the plurality of belts while the plurality of belts is maintained in tension around the respective portions of the abdomen (Glasgow [0086] – The fit simulation garment 1002 may be combined with the body measurement garment 104 to form a garment having both a plurality of sensors 402 (e.g., to produce data corresponding to body measurements) and a plurality of actuators 1102 (e.g., to simulate the tightness of regions 116 of a garment 114 on a user 106). The plurality of sensors 402 and the plurality of actuators 1102 may form a mesh network similar to that which is illustrated in FIG. 4B wherein the sensors 402 and the actuators 1102 are affixed or coupled to intersections of the interwoven threads or fibers forming the structure of the garment; [0050] – The modeling engine 504 may use the tension measurement in combination with a known length associated with the corresponding portion of the body measurement garment 104 to generate the length measurement).

Regarding Claim 2, Glasgow discloses the abdominal measurement apparatus of claim 1, wherein each belt of the plurality of belts comprises two portions (Glasgow [0080] – As shown in FIG. 11, each of the actuators 1102 may be coupled to a tensioning band 110).

Regarding Claim 3, Glasgow discloses the abdominal measurement apparatus of claim 1, wherein each tensioning mechanism of the plurality of tensioning mechanisms comprises two spring-loaded rollers (Glasgow [0042] – The sensors 402 may comprise a spring-loaded spool that is coupled to the tensioning band 404, and allows the sensor 402 to measure the tension).

Regarding Claim 6, Glasgow discloses the abdominal measurement apparatus of claim 1, further comprising a processor in communication with the plurality of measurement devices (Glasgow [0028] – Each of the plurality of sensors may be configured to transmit a measurable output signal to collectively form the output data produced by the body measurement garment 104. As illustrated in FIG. 1, the output data is transmitted to the computing device 108 that is responsible for generating the body shape model 102).

Regarding Claim 7, Glasgow discloses the abdominal measurement apparatus of claim 6, wherein the processor is configured to receive measurements from the plurality of measurement devices and to output the measurements to a computing device (Glasgow [0028] – Each of the plurality of sensors may be configured to transmit a measurable output signal to collectively form the output data produced by the body measurement garment 104. As illustrated in FIG. 1, the output data is transmitted to the computing device 108 that is responsible for generating the body shape model 102; [0029] – Upon receiving the output data from the body measurement garment 104, the computing device 108 determines one or more body measurements corresponding to the output data).

Regarding Claim 8, Glasgow discloses the abdominal measurement apparatus of claim 7, wherein the processor is configured to wirelessly communicate with the computing device (Glasgow [0029] – Upon receiving the output data from the body measurement garment 104, the computing device 108 determines one or more body measurements corresponding to the output data. The computing device 108 then uses the one or more body measurements to compose a measurement profile for the human user 106).

Regarding Claim 9, Glasgow discloses the abdominal measurement apparatus of claim 1, further comprising a user interface terminal by which the abdominal measurement apparatus can be controlled (Glasgow [0103] – The data exchanged within the network system 1400 may be dependent upon user-selected functions available through one or more client or user interfaces (UIs)).

Regarding Claim 10, Glasgow discloses a method of measuring an abdomen, the method comprising: receiving, by a processor, a plurality of signals that respectively indicate peripheral measurements of an abdomen, the plurality of signals generated by an abdominal measurement apparatus in contact with the abdomen, the abdominal measurement apparatus comprising: a plurality of belts configured to be lengthened and shortened around respective portions of an abdomen (Glasgow [0080] – As shown in FIG. 11, each of the actuators 1102 may be coupled to a tensioning band 1104 that is positioned on the fit simulation garment 1002 such that the tensioning band 1104 spans an area of the body of the human user 106), 
a plurality of tensioning mechanisms respectively coupled to the plurality of belts and configured to maintain substantially constant tensions in the plurality of belts around the respective portions of the abdomen (Glasgow [0081] –  A tensioning band 1104 may form a circumference (e.g., in a unit of length) around an axis of the body of the human user 106 such as the arm, leg, chest, neck, or waist. Following this example, each of the actuators 1102 may comprise a motorized spool, and each of the tensioning bands 1104 may be wound around the spool. In this way, the actuators 1102 acts to increase or decrease the length of the tensioning bands 1104, thereby causing portions of the fit simulation garment 1002 to constrict or expand thus simulating the tightness (or looseness) of corresponding portions of the garment 114 on the human user 106), and 
a plurality of measurement devices respectively coupled to the plurality of belts and configured to provide indications of lengths of the plurality of belts while the plurality of belts is maintained in tension around the respective portions of the abdomen (Glasgow [0086] – The fit simulation garment 1002 may be combined with the body measurement garment 104 to form a garment having both a plurality of sensors 402 (e.g., to produce data corresponding to body measurements) and a plurality of actuators 1102 (e.g., to simulate the tightness of regions 116 of a garment 114 on a user 106). The plurality of sensors 402 and the plurality of actuators 1102 may form a mesh network similar to that which is illustrated in FIG. 4B wherein the sensors 402 and the actuators 1102 are affixed or coupled to intersections of the interwoven threads or fibers forming the structure of the garment; [0050] – The modeling engine 504 may use the tension measurement in combination with a known length associated with the corresponding portion of the body measurement garment 104 to generate the length measurement); and 
determining, by the processor, an index associated with the abdomen based on the plurality of signals indicating peripheral measurements of the abdomen (Glasgow [0026] – The body measurement garment 104 may be worn by a human user 106, and is configured to produce a plurality of output signals (e.g., electrical signals) that collectively comprise output data that correspond to or may be correlated with one or more body measurements of the human user 106. The term “body measurement” refers to a measurement of length (e.g., a circumference or lateral distance) of or around a portion of the body of the human user 106 (e.g., chest, waist, arms, torso, or neck)).

With regard to claim 11, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 11.

With regard to claim 13, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 13. 

Regarding Claim 16, Glasgow discloses the method of claim 10, wherein the index comprises an abdominal circumference (Glasgow [0026] – The body measurement garment 104 may be worn by a human user 106, and is configured to produce a plurality of output signals (e.g., electrical signals) that collectively comprise output data that correspond to or may be correlated with one or more body measurements of the human user 106. The term “body measurement” refers to a measurement of length (e.g., a circumference or lateral distance) of or around a portion of the body of the human user 106 (e.g., chest, waist, arms, torso, or neck).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow, in view of Dieter, US 2006/0213944 A1 (Dieter).

Regarding Claim 4, Glasgow discloses the abdominal measurement apparatus of claim 1, as outlined above.
However, Glasgow does not explicitly disclose a backpack to which the plurality of belts is mounted, the backpack being adjustable to accommodate various sizes of subject torsos.
Dieter teaches a backpack to which the plurality of belts is mounted, the backpack being adjustable to accommodate various sizes of subject torsos (Dieter [0014] – Referring to FIGS. 1 and 2, an adjustable personal storage includes a backpack system 10 having a main storage compartment 12, shoulder straps 14, a chest strap 16, buckle 18, a base shown as waist belt 20, and buckle 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Glasgow such where a backpack to which the plurality of belts is mounted, the backpack being adjustable to accommodate various sizes of subject torsos, as taught by Dieter. One would be motivated the adjustability allows for one belt to be used during a change in size of torsos.

Regarding Claim 12, Glasgow discloses the method of any of claim 10, as outlined above.
However, Glasgow does not explicitly disclose adjusting a length of one or more of the plurality of belts.
Dieter teaches adjusting a length of one or more of the plurality of belts (Dieter [0014] – Referring to FIGS. 1 and 2, an adjustable personal storage includes a backpack system 10 having a main storage compartment 12, shoulder straps 14, a chest strap 16, buckle 18, a base shown as waist belt 20, and buckle 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Glasgow to adjust a length of one or more of the plurality of belts, as taught by Dieter. One would be motivated the adjustability allows for one belt to be used during a change in size of torsos.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow, in view of Berezhnyy et al, US 2014/0275829 A1 (Berezhnyy).

Regarding Claim 5, Glasgow discloses the abdominal measurement apparatus of claim 1, as outlined above. 
However, Glasgow does not explicitly disclose each measurement device of the plurality of measurement devices is configured to acquire measurements at a predetermined frequency.
Berezhnyy teaches each measurement device of the plurality of measurement devices is configured to acquire measurements at a predetermined frequency (Berezhnyy [0077] – Respiratory effort was measured with chest and abdominal belts. The signals were recorded digitally with a sampling frequency of 256 Hz).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Glasgow where each measurement device of the plurality of measurement devices is configured to acquire measurements at a predetermined frequency, as taught by Berezhnyy. One would be motivated by the frequency as it regulates the pace of incoming data.

With regard to claim 14, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glasgow, in view of Balko et al, US 2018/0070865 A1 (Balko).

Regarding Claim 15, Glasgow discloses the method of claim 10, as outlined above. 
However, Glasgow does not explicitly disclose the index comprises an abdominal volume.
Balko teaches the index comprises an abdominal volume (Balko [0024] – Respiration conditioning circuit 48 is structured to generate a signal indicative of a shift in the oscillating frequency generated within conductive wire 10 of flexible belt member 8 in response to the change in the inductance of flexible belt member 8 (e.g., caused by changing chest and/or abdominal volume) by measuring the change in the frequency of the applied current).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Glasgow to include an index of the abdominal volume, as taught by Balko. One would be motivated as an index with respect to the abdominal value can be used to monitor health parameters of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483